Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Applicant’s claim amendments and arguments in the response filed 08 December 2021 are acknowledged.
Claims 1, 4 & 9-25 are pending.
Claims 19-25 are new.
Claims 2, 3, & 5-8 are cancelled. 
Claim 1 is amended.
Claims 4 and 9-18 are withdrawn.
 	Claims 1 & 19-25 have been examined on the merits.
Examination on the merits is extended to the extent of the following species:
Mineral Component- zinc sulphate monohydrate
-and-
Phosphate Component- alkali metal pyrophosphate.

Withdrawn Objections/Rejections
The rejection of claims 1-3, 5, 6 & 8 under 35 U.S.C. 103 over McGrew and Rajaiah is withdrawn due to claim amendment which require the composition comprise an animal meat protein.
The rejection of claims 1-3, 5 & 8 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Spanier is withdrawn due to claim amendments which require the composition comprise an 

New & Maintained Objections/Rejections
Claim Objections
Claims 1 & 19 are objected to because of the following informalities: claim 1 is internally inconsistent. Claim 1, line 1, recites a “chew, treat or supplement”. Claim 1, line 9, only recites an animal “chew”. Thereby, the preamble and body of claim 1 are internally inconsistent.
To obviate the objection, Applicant may wish to consider amending the preamble of all the claims to recite only “chew.” If Applicant picks this mechanism, Applicant should also amend the body of claims 22-25 to recite only a chew to prevent any potential 35 USC 112, fourth paragraph, rejections.

Claim 19 contains an incorrect transitional phrase (e.g. comprising). Claim 19 adds a new reagent (i.e. a phosphate component). As such the transitional phrase should be “further comprising” instead of “comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 & 19-25  are rejected under 35 U.S.C. 103 as being unpatentable over Spanier (US 5,114,704; Applicant Supplied; IDS-11/27/2017; previously cited), Richar (US 5,405,836; Published: 04/11/1995; Applicant Supplied; IDS-11/27/2017; previously cited), Stookey (WO 99/60866; Published: 12/02/1999; previously cited) and Afseth (US 4,795,628; Published: 01/03/1989; previously cited).
With regard to claims 1 & 19-25 and the elected species, Spanier teaches animal foods including kibble, biscuits, snacks, and chewy dog snacks (i.e. chews; col. 19, ll. 1-35). Spanier teaches the product of their invention is “chewable, tough and flexible. When chewed by dogs, the invention product cleans teeth surfaces, removes tartar (by mechanical action), and exercises and massages the gums. The pyrophosphate in the invention prevents the formation of tartar on the dog's teeth” (col. 9, ll. 50-60). Spanier teaches “[t]he invention composition is used to reduce and control tartar accumulation on canine teeth” (col. 21, ll. 10-15). Spanier teaches “[t]he  percent of P2O7  (based on the total composition; i.e. strips + coating; col. 12, ll. 40-50). Spanier in Table 5 teaches the average weight of treated rawhide strips is 20.18 g with the average weight pickup of 1.25 g (Table 5; col. 16-17). Spanier in Table 5 teaches sodium pyrophosphate and tetra potassium pyrophosphate in a combined amount of 2.88 parts by weight of the coating composition (i.e. 2.88% of the coating composition; col. 16-17). Thereby, Spanier implicitly teaches the product comprises the phosphate component in an amount of 0.178% (Table 5; col. 16-17; [Math: 1.25 coating x 0.0288 = 0.036 g; 0.36/20.18 = 0.178%]). 
While there is not a single example comprising a chew/biscuit comprising a coating of pyrophosphate, the biscuit/chew and raw hide are included among limited embodiments taught as suitable substrates for pyrophosphate coatings for use in preventing tartar. It would have been 
Spanier teaches that prior art patents taught inclusion of anti-microbial agents in oral dentifrice formulations to reduce dental plaque or inhibit formation of dental calculus (col. 6, 11. 1-10).
However, Spanier does not teach a soluble mineral component comprising copper or zinc sulfate monohydrate or that the chew, treat, or supplement comprises at least 0.02% of a mineral component in which at least about 75% by weight of the water soluble mineral component is coated on the surface of the composition.
In the same field of invention, Richar teaches a breath-freshening, zinc salted, coated dry pet foods, biscuits to treat to treat malodorous breath of a pet (title; abstract). Richar teaches sulfur compounds are regarded as the principal contributors to breath malodor (col. 12, ll. 1-35). These sulfur compounds are formed by the putrefaction of sulfur-containing proteinaceous substrates by predominantly gram-negative microorganisms (i.e. bacteria) in the mouth, primarily on the tongue (col. 12, ll. 1-35). Richar teaches water soluble zinc compounds, including zinc sulfate, permeate throughout the oral cavity to get into the plaque (i.e. bacteria) generating areas (col. 10, ll. 25-40). Richar teaches it was previously known that compositions comprising zinc compounds have demonstrated extended mouth odor reduction and control of tartar formation (col. 2, ll. 50-65).  Richar in claim 1 teaches 2 mg to about 6 mg zinc ion per 10 gm of canine biscuit which is topically applied to the biscuit; thereby Richar teaches the canine biscuit comprises 0.02-0.06% zinc ion (i.e. 0.02-0.06 water soluble mineral component 
Stookey teaches an invention to provide a method to prevent, inhibit, or reduce dental calculus deposits or formation on the teeth of a dental calculus forming animal, including dogs and cats, by exposing the teeth to a food product which preferably comprises copper sulfate as a nutritional factor (abstract; pg. 8, ll. 15-30). Stookey teaches the food product encompasses biscuits (pg. 6, ll. 20-30). Stookey links dental calculus’s secondary role in development of periodontal disease and adverse mouth and breath odors (pg. 1, ll. 20-30).
Afseth teaches “[i]t is known that the copper cation has an inhibiting effect on dental plaque formation when solutions containing copper compounds are topically brought into contact with the teeth” and “compounds supplying copper ions do not have the disadvantages known from other plaque-inhibiting compounds on the basis of antimicrobial substances” (col.1, ll. 15-30). Afseth teaches “[t]he amount of copper compounds used in the compositions for oral hygiene according to the invention should be dosed in such a way that about 0.001 to about 1.5% by weight of Cu, calculated to the total composition, is present” (col. 1, ll. 40-50). Afseth teaches copper sulfate to be suitable for his invention and teaches its application to animals to treat plaque (i.e. rats; col. 2, ll. 10-65). In Group 2, which comprised only copper sulfate as the active agent administered topically to rats, a reduction of dental plaque to approximately half of that of the untreated control was observed (col. 2, ll. 10-65). Afseth does not teach the copper compounds of their invention are present in a complex.
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of the invention to have modified Spanier’s food/biscuit by adding zinc sulfate monohydrate to the coating of in an amount of about 0.02-0.06 % of the total rawhide chew product and adding copper sulfate to the coating of the rawhide chew in an amount of about 0.001 to about 1.5% of the total rawhide chew product (resulting in a mineral component of 0.021-1.56% of the total rawhide chew) as suggested by the combined teachings of Richar, Stookey and Afseth because Spanier, Richar, Stookey and Afseth are directed to oral formulations for animals to treat tartar/calculus which results in freshened breath. The ordinary . 

Response to Arguments
Applicant argues the references individually (reply, pg. 7-9). 
This is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues “Spanier fails to teach ‘0.01-10 wt.% water soluble mineral component’” (reply, pg. 7). Applicant further argues Spanier is directed to a raw hide having a coating comprising an inorganic pyrophosphate compound (reply, pg. 7-8).
This is not persuasive. Spanier teaches biscuits and dog snacks which are chewy which comprise meat meal, and meat matter (i.e. animal meat protein, col. 19, ll. 1-15). More broadly, Spanier teaches the product of their invention is “chewable, tough and flexible. When chewed by dogs, the invention product cleans teeth surfaces, removes tartar (by mechanical action), and exercises and massages the gums. The pyrophosphate in the invention prevents the formation of tartar on the dog's teeth” (col. 9, ll. 50-60).  While Spanier does exemplify a phosphate component on a rawhide, the teachings of a patent is not limited to examples. Patents are relevant for all they contain. In re Young, 927 F.2d 588, 491 (Fed. Cir. 1991). Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “the prior In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D). The combined teachings of Richar, Stookey and Afseth teach a water soluble component comprising zinc and copper and the rationale to place them in the coating taught by Spanier (i.e. to freshen breath by reducing/treating tartar/calculus present in the animal’s mouth).

Applicant argues Richar does not render the instant claims obvious because Richar teaches “0.06-0.22 wt.% zinc ion, not "0.01-10 wt.% water soluble mineral component" (reply, pg. 8).  Applicant argues claim 1 recites the "water soluble mineral component comprises copper and one or more minerals" and Richar does not teach this (reply, pg. 8). Applicant argues Stookey and Afseth also fail to cure the deficiencies of Spanier and Richar (reply, pg. 8).
This is not persuasive. As stated above. Stookey and Afseth teach inclusion of copper in animal food biscuits and a motivation to do so. 
With specific regard to Richar’s teachings in relation to the amount of the water soluble mineral component, claim 1 recites “ 0.01-10 wt. % water soluble mineral component… wherein the soluble mineral component comprises copper and one or more minerals selected from the group consisting of zinc, manganese, and mixtures thereof…” (emphasis added). Richar teaches 0.06-0.22 wt.% zinc ion (i.e. 0.06-0.22 wt% zinc).  Thereby, Applicant appears to be arguing the zinc of the claims is different from zinc taught by Richar. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nonetheless, Richar teaches 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619    

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619